Order unanimously reversed, with costs and motion granted. Memorandum: The record is clear that plaintiff’s cause of action arose on June 8, 1970 when defendants told plaintiff that they did not want it to do any further work on their home, and plaintiffs stopped work. CPLR 5001 (subd. [a]) provides that “ [i]nterest shall be recovered upon a sum awarded because of a breach of performance of a contract” and subdivision (b) states that it “ shall be computed from the earliest ascertainable date the cause of action existed”. Subdivision (c) states: “If a jury is discharged without specifying the date, the court upon motion shall fix the date.” CPLR 5003 provides for interest after the date of entry of judgment. When the record is complete, we may make the findings that the court below should have made (Matter of City of Rochester [Wolk], 32 A D 2d 886; Mellon v. Street, 23 A D 2d 210, 211). The judgment should be amended pursuant to CPLR 5019 (subd. [a]) to include interest from June 8, 1970. (Appeal from order of Ontario Supreme Court denying motion to amend judgment.) Present — Goldman, P. J., Del Vecchio, Marsh, Moule and Cardamone, JJ.